          Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
----------------------------------------------------------------
CRYSTAL MORRIS                                                 :
6312 North Radcliffe Street                                    :
Bristol, PA 19007                                              :
                                                               :
                                    Plaintiff,                 :
                                                               : Civil Action No.:
                  v.                                           :
                                                               : JURY TRIAL DEMANDED
                                                               :
MUTUAL INDUSTRIES NORTH, INC.                                  :
d/b/a BILT-RITE ORTHOPEDICS & SAFETY                           :
707 West Grange Street                                         :
Philadelphia, PA 19120                                         :
                                                               :
BILT RITE ORTHOPEDICS &                                        :
SAFETY INC.                                                    :
200 Anthony Circle                                             :
Crydon, PA 19021                                               :
                                                               :
INTEGRITY STAFFING SOLUTIONS, INC.                             :
One Belmont Ave, Ste 616                                       :
Bala Cynwyd, PA 19004; AND                                     :
                                                               :
EDMUND DUNN                                                    :
707 West Grange Street                                         :
Philadelphia, PA 19120                                         :
                                                               :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------

                               COMPLAINT – CIVIL ACTION

       Plaintiff Crystal Morris (“Plaintiff”), hereby brings this action against Defendant Mutual

Industries North, Inc. d/b/a Bilt-Rite Orthopedics & Safety (“Mutual”), Defendant Bilt-Rite

Orthopedics & Safety, Inc. (“Bilt-Rite”), Defendant Integrity Staffing Solutions, Inc.

(“Integrity”), and Defendant Edmund Dunn (“Dunn”) (collectively, “Defendants”), and alleges

as follows:
               Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 2 of 15




                                    NATURE OF THE ACTION

          1.      Plaintiff brings this complaint contending that Defendants unlawfully failed to

pay her overtime compensation pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., and the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.100, et seq.

          2.      Plaintiff was an employee of Defendants employed in the positions of Business to

Business Sales Representative and Account Sales Manager. Plaintiff regularly worked more

than forty (40) hours per week, but was not properly compensated for her work in that Plaintiff

was not paid an overtime premium at 1.5 times her regular rate of pay for each hour worked in

excess of forty (40) hours in a workweek. In this regard, Plaintiff contends that Defendants

failed to accurately track and pay her for all hours worked, unlawfully misclassified her as an

employee “exempt” from overtime compensation, and/or simply chose not to pay her overtime

compensation in violation of the FLSA and PMWA.

          3.      Accordingly, Plaintiff contends that she is owed unpaid wages and overtime

compensation which were denied to her as a result of Defendants’ unlawful pay practices.

                                   JURISDICTION AND VENUE

          4.      This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C. §

216(b), which provides, in relevant part, that suit under the FLSA “may be maintained against

any employer . . . in any Federal or State court of competent jurisdiction.” See 29 U.S.C. §

216(b).

          5.      This Court also has federal question jurisdiction over this action pursuant to 28

U.S.C. § 1331.

          6.      This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as Plaintiff’s FLSA claims.



                                                   2
            Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 3 of 15




       7.      Personal jurisdiction over Defendants exists in the Commonwealth of

Pennsylvania as Defendants maintain office locations within the Commonwealth of

Pennsylvania, including locations in Philadelphia and Croydon, and conduct business throughout

the Commonwealth of Pennsylvania.

       8.      The venue in this district is proper is pursuant to 28 U.S.C. § 1391(b), as

Defendants reside in this judicial district, doing business therein, and a substantial part of the

unlawful practices about which Plaintiff is complaining were committed in the Commonwealth

of Pennsylvania and in this judicial district.

                                                 PARTIES

       9.      Plaintiff Crystal Morris is a citizen of the Commonwealth of Pennsylvania and

United States, and currently resides at 6312 North Radcliffe Street, Bristol, PA 19007.

       10.     Upon information and belief, Defendant Mutual Industries North, Inc. d/b/a Bilt-

Rite Orthopedics and Safety (“Mutual”), is a corporation organized and existing under the laws

of the State of Delaware, with a principal place of business located at 707 West Grange Street,

Philadelphia, PA 19120.

       11.     Upon information and belief, Defendant Bilt-Rite Orthopedics and Safety, Inc.

(“Bilt-Rite”) is a corporation organized and existing under the laws of the State of Delaware,

with an office address registered with the Pennsylvania Secretary of State of 3940 Nebraska

Street, Levittown, PA 19056, and a principal place of business located at 200 Anthony Circle,

Croydon, PA 19021. Upon information and belief, Defendant Bilt-Rite is a fully-owned

subsidiary of Defendant Mutual, which maintains operational control over the former.

       12.     Upon information and belief, Defendant Integrity Staffing Solutions, Inc.

(“Integrity”) is a corporation organized and existing under the laws of the State of Delaware,



                                                   3
           Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 4 of 15




with a business location within the Eastern District of Pennsylvania at One Belmont Avenue,

Suite 318, Bala Cynwyd, PA 19004.

       13.     Upon information and belief, Defendant Edmund Dunn (“Defendant Dunn”) is

the President, Principal, and/or Owner of Defendants Mutual and BILT-RITE, and maintains a

corporate office located at 707 West Grange Street, Philadelphia, PA 19120. Upon information

and belief, Defendant Dunn has directed employment practices and has directly or indirectly

acted in the interest of Defendant Mutual and Bilt-Rite in relation to its employees at all times

relevant herein, including hiring and firing employees, setting employees’ conditions of

employment, including schedules and the rates and methods of compensation, distributing

weekly payroll, and supervising employees day-to-day.

       14.     Upon information and belief, Defendant Dunn was an “employer” of Plaintiff for

purposes of the FLSA and PMWA because he had operational control over significant aspects of

Defendant Mutual’s and Defendant Bilt-Rite’s day-to-day functions, such as workplace

conditions, personnel status changes, and compensation, during the time period giving rise to this

action, and was ultimately responsible for ensuring Defendant Mutual’s and Defendant Bilt-

Rite’s compliance with the FLSA and PMWA.

       15.     Upon information and belief, Defendants Mutual, Bilt-Rite, and Integrity are a

joint, single, and/or integrated employer with respect to the individuals Defendant Integrity

places with Defendants Mutual and Bilt-Rite, including, but not limited to Plaintiff. Upon

information and belief, Defendants share employees and collectively assert control over said

individuals for purposes of hiring, firing, discipline, assigned, directing, and setting and

enforcing payroll and other administrative policies.




                                                  4
           Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 5 of 15




        16.    Upon information and belief, Defendants Mutual and Bilt-Rite are a joint, single,

and/or integrated employer with respect to the individuals employed at Defendant BILT-RITE’

business location in Croydon, PA, where Plaintiff was employed, including, but not limited to

Plaintiff. Upon information and belief, Defendants share employees and collectively assert

control over said individuals for purposes of hiring, firing, discipline, assigned, directing, and

setting and enforcing payroll and other administrative policies.

        17.    Defendants were covered “employers” of Plaintiff within the meaning of the

FLSA.

        18.    Upon information and belief, Defendants are covered employers under the FLSA

in that, during the course of Plaintiff’s employment, they each had an annual dollar volume of

sale or business done of at least $500,000.00, and each had multiple employees (including, but

not limited to Plaintiff) who handle, sell, or otherwise work on goods or material that have been

moved in or produced for commerce.

        19.    Plaintiff was an employee who was engaged in commerce and employed by

Defendants during all times relevant hereto and, as such, were employees entitled to the FLSA’s

protections. See 29 U.S.C. § 203(e).

        20.    At all times relevant hereto, Defendants acted or failed to act through their agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in

the course and scope of their employment with Defendants.

                                   FACTUAL BACKGROUND

        21.    Paragraphs 1 through 20 are hereby incorporated by reference as though the same

were fully set forth at length herein.




                                                  5
          Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 6 of 15




       22.     On or about May 14, 2018, Plaintiff first began her employment with Defendants,

when she was hired as an hourly Business to Business Sales Representative through Integrity

Staffing, a temporary staffing agency.

       23.     Shortly thereafter, Plaintiff was promoted to the position of Account Sales

Manager, although she continued to be paid on an hourly basis.

       24.     In that capacity, Plaintiff regularly worked between forty (40) and fifty (50) hours

at the office per week, depending on her workload.

       25.     While she was initially paid overtime compensation for the hours she worked over

forty (40) in a workweek, in or around late July 2018, William Palmer (“Mr. Palmer”),

Operations Manager (and, upon information and belief, co-owner of Bilt-Rite before its purchase

by Mutual) informed Plaintiff that she would not longer be paid for more than eight (8) hours per

day, despite the fact that she generally worked around nine (9) to ten (10) hours per day.

       26.     In this regard, Mr. Palmer explained that Defendant Dunn had informed him that

Plaintiff would no longer be paid for overtime.

       27.     When Plaintiff later inquired with Defendant Dunn about why she would no

longer be receiving overtime compensation, he replied, “I’m not paying for anything over forty

(40) hours,” but emphasized that Plaintiff would still be required to work as long as needed to

complete her work.

       28.     Defendants instructed Plaintiff that she would need to clock out of Defendants’

timekeeping system once she reached eight (8) hours in a day and continue working until her

work was completed.

       29.     In addition to the work she performed at Defendants’ office, Plaintiff also

routinely worked approximately five (5) to ten (10) hours per week from home, including,



                                                  6
          Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 7 of 15




revising price lists, reviewing documentation, and handling phone calls, emails, and text

messages regarding shipping issues, among other things.

       30.     On or about January 7, 2019, Defendants Mutual and Bilt-Rite hired Plaintiff on

as a direct employee in the position of Account Sales Manager.

       31.     In or around June 2019, Defendants switched Plaintiff from being paid on an

hourly basis to an alleged salary basis without any prior notice to Plaintiff.

       32.     Notably, Plaintiff’s job duties and work hours remained the same despite her

supposed switch from hourly to salary basis.

       33.     However, despite Plaintiff’s alleged switch to a salary basis, Plaintiff was subject

to improper deductions from her pay for partial-day absences.

       34.     Indeed, on those occasions when Plaintiff logged fewer than forty (40) hours in a

workweek due to partial-day absences, Defendants paid only the number of hours Plaintiff

logged, rather than her supposed weekly salary.

       35.     The pay deduction policy utilized by Defendants constitutes a “clear and

particularized policy” which effectively communicated that deductions would be made in

specific circumstances disallowed under the FLSA and PMWA.

       36.     An employer is not entitled to claim any exemption under the FLSA or PMWA

requiring the payment of compensation on a salary basis if said employer has an “actual

practice” of making improper deductions from salary.

       37.     As a result of Defendants’ actual practice of making unlawful pay deductions

under the FLSA and PMWA, Plaintiff was not compensated on a bona fide salary basis.




                                                  7
          Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 8 of 15




       38.     Rather, Plaintiff was treated as a salaried employee only when doing so favored

Defendants (i.e. when working in excess of forty (40) hours during a workweek) and was

otherwise effectively treated as an hourly employee.

       39.     Apart from the first month and a half of her employment, Plaintiff was not

compensated an overtime premium at 1.5 times her regular rate for the hours worked in excess of

forty (40) in a workweek.

       40.     Plaintiff regularly worked approximately fifty (50) to sixty (60) hours per

workweek, including the time she spent working from home for Defendants.

       41.     However, Plaintiff’s paychecks recorded only a maximum of forty (40) hours

worked during each week, irrespective of her actual hours worked.

       42.     Despite the fact that Plaintiff typically worked in excess of forty (40) hours per

week, she did not receive any overtime compensation for overtime hours worked.

       43.     By way of example, during the workweek of August 16, 2019, Plaintiff worked

approximately sixty (60) hours, but did not receive any overtime compensation for the

approximately twenty (20) hours of overtime she worked that workweek.

       44.     As indicated above, May 2018 until June 2019, Plaintiff was paid on an hourly

basis, and thus did not qualify for the exemptions from overtime for executive, administrative, or

professional employees under the FLSA or PMWA.

       45.     Moreover, as a result of Defendants’ actual practice of making unlawful

deductions from salary under the FLSA/PMWA, Plaintiff was not compensated on a bona fide

salary basis following her alleged switch to salary in or around June 2019, nor was she

compensated on a fee basis within the meaning of the FLSA/PMWA.




                                                 8
           Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 9 of 15




        46.        Accordingly, Plaintiff also did not qualify for the exemptions for executive,

administrative, or professional employees under the FLSA/PMWA following her purported

switch to a salary basis.

        47.        Plaintiff did not have the authority to hire, fire, or discipline other employees of

Defendants, nor did she make recommendations with respect to employee status changes to

which Defendants gave substantial weight.

        48.        Accordingly, Plaintiff did not satisfy the duties requirements for the exemption

for executive employees under the FLSA/PMWA.

        49.        Plaintiff did not perform work directly related to Defendants’ management or

general business operations, nor did she exercise discretion or independent judgment regarding

matters of significance to Defendants.

        50.        Rather, Plaintiff’s primary job responsibilities involved routine clerical tasks,

handling phone calls, completing documentation, updating spreadsheets, updating customer

profiles, reviewing pricing with customers based on Defendants’ requirements, responding to

customer requests, and conducting research into and verifying prospective customers based on

specific criteria determined by Defendants.

        51.        Moreover, Plaintiff’s discretion except with respect to routine clerical tasks was

heavily constrained by Mr. Palmer and Defendant Dunn, whose prior approval was required

before Plaintiff could present proposed pricing to Defendants’ customers. Indeed, even on those

occasions when Plaintiff’s suggestions regarding pricing were approved by Mr. Palmer,

Defendant Dunn could (and often did) overrule Plaintiff’s recommendations and quote a

different price.




                                                     9
           Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 10 of 15




       52.     Accordingly, Plaintiff did not satisfy the duties requirements for the exemption

for administrative employees under the FLSA/PMWA.

       53.     Plaintiff’s primary duty does not include the performance of work predominately

intellectual in nature requiring advanced knowledge in a field of science or learning acquired

through a prolonged course of intellectual instruction. In this regard, Plaintiff’s job duties do not

require the consistent exercise of discretion and judgment, as distinguished from the performance

of routine mental, manual, and mechanical work. Rather, Plaintiff was required to perform her

job responsibilities in accordance with specific guidelines, protocols, procedures, and trainings

provided by Defendants.

       54.     Accordingly, Plaintiff was not exempt from overtime compensation pursuant to

the exemption for learned professionals under the FLSA/PMWA.

       55.     Finally, there are no other exemptions under the FLSA and/or PMWA which

could arguably be applicable to Plaintiff.

       56.     Plaintiff was, within the meaning of the FLSA and PMWA, a non-exempt

employee of Defendants and therefore entitled to overtime compensation for all hours she

worked over forty (40) in a workweek.

       57.     As a result of Defendants’ aforesaid illegal actions, Plaintiff has suffered

damages.

                                      COUNT I
                           FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       58.     Paragraphs 1 through 57 are hereby incorporated by reference as though the same

were fully set forth at length herein.




                                                 10
             Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 11 of 15




        59.      Pursuant to Section 206(b) of the FLSA, employees must be compensated for

every hour worked in a workweek.

        60.      Moreover, under Section 207(a)(1) of the FLSA, employees must be paid

overtime equal to 1.5 times the employee’s regular rate of pay for all hours worked in excess of

forty (40) hours per workweek.

        61.      From in or around July 2018 to June 2019, Defendants failed to pay Plaintiff

overtime compensation despite knowing that she was working significantly more than forty (40)

hours in a workweek.

        62.      In or around June 2019, Defendants misclassified Plaintiff as “exempt” from

overtime compensation under the FLSA, or otherwise simply failed to pay her overtime

compensation for all hours worked over forty (40) in a workweek.

        63.      Defendants Mutual, Bilt-Rite, Integrity, and Dunn knew or should have known

that Plaintiff was working more than forty (40) hours per week without receiving overtime

compensation.

        64.      Defendants failed to pay Plaintiff overtime compensation for all hours worked

over forty (40) in a workweek.

        65.      Defendants failed to accurately track and maintain records of all hours worked by

Plaintiff.

        66.      As a result, Defendants failed to pay Plaintiff overtime compensation for all hours

worked over forty (40) in a workweek at 1.5 times her regular rate of pay.

        67.      The foregoing actions of Defendants and the policies and practices of Defendants

violate the FLSA.




                                                 11
            Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 12 of 15




       68.      Defendants’ actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

       69.      Defendants are liable to Plaintiff for actual damages, liquidated damages, and

other equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorneys’ fees, costs,

and expenses.

       WHEREFORE, Plaintiff prays for the following relief:

       A.       Adjudicating and declaring that Defendants violated the FLSA by failing to pay

overtime pay to Plaintiff for the work performed in excess of forty (40) hours per week;

       B.       Adjudicating and declaring that Defendants violated the FLSA by failing to pay

overtime pay to Plaintiff for the work performed in excess of forty (40) hours per week;

       C.       Awarding Plaintiff’s back wages and/or overtime wages in an amount consistent

with the FLSA;

       D.       Awarding Plaintiff liquidated damages in accordance with the FLSA;

       E.       Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;

       F.       Awarding pre- and post-judgment interest and court costs as further allowed by

law; and

       G.       All additional general and equitable relief Plaintiff may be entitled.

                                     COUNT II
                        PENNSYLVANIA MINIMUM WAGE ACT
                                 43 P.S. § 333, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

       70.      Paragraphs 1 through 69 are hereby incorporated by reference as though the same

were fully set forth at length herein.




                                                 12
            Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 13 of 15




       71.      The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

       72.      The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one-half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

       73.      By its actions alleged above, Defendants have violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation and

for failing to properly pay Plaintiff for all hours worked.

       74.      As a result of Defendants unlawful acts, Plaintiff has been deprived overtime

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts,

together with interest, costs and attorneys’ fees pursuant to the Pennsylvania Minimum Wage

Act of 1968, 43 P.S. § 333.113.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       A.       An award to Plaintiff for the amount of unpaid overtime compensation to which

she is entitled, including interest thereon, and penalties subject to proof;

       B.       An award to Plaintiff of reasonable attorneys’ fees and costs pursuant to the

PMWA;

       C.       An award to Plaintiff for any other damages available to her under applicable

Pennsylvania law, and

       D.       All such relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                  13
         Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 14 of 15




                                           Respectfully submitted,

                                           MURPHY LAW GROUP, LLC


                                    By:     /s/ Michael Groh
                                           Michael Murphy, Esq.
                                           Michael Groh, Esq.
                                           Eight Penn Center, Suite 2000
                                           1628 John F. Kennedy Blvd.
                                           Philadelphia, PA 19103
                                           TEL: 267-273-1054
                                           FAX: 215-525-0210
                                           murphy@phillyemploymentlawyer.com
                                           mgroh@phillyemploymentlawyer.com
                                           Attorneys for Plaintiff

Dated: June 16, 2020




                                      14
         Case 2:20-cv-02857-ER Document 1 Filed 06/16/20 Page 15 of 15




                           DEMAND TO PRESERVE EVIDENCE

       The Defendants are hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to her potential claims and her claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                15
